Citation Nr: 0712092	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had service with U. S. Naval Reserve from 
October 1960 to November 1961 with active duty for training 
(ACDUTRA) from December 18, 1960, to December 31, 1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating determinations of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing at the RO before the 
undersigned in April 2005.  

This matter was before the Board in March 2006, at which time 
it was remanded for further development.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
reflects that COPD was not demonstrated during the 
appellant's period of ACDUTRA and there has been no 
demonstration that any currently diagnosed COPD is related to 
the appellant's period of ACDUTRA.



CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service, 
including a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the August 2002, September 2003, June 
2004, and March 2006 VCAA letters informed the appellant of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the appellant what types 
of evidence VA would undertake to obtain and what evidence 
the appellant was responsible for obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The March 2006 letter notified the appellant of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal in July 2006.  
Even if the notice on the latter two elements is not deemed 
proper, as the Board concludes below that the preponderance 
of the evidence is against these claims, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The appellant testified at a hearing before 
the undersigned.  As to the necessity for a VA examination 
for the claim of service connection for COPD, there is no 
competent evidence that the current disability may be related 
to service.  As such, no further action is necessary to 
assist the claimant with the claim.

II. Factual Background and Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (IADT).  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Thus, with respect to the appellant's Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131, 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2006).  Service connection is 
not legally merited when the disability results from a 
disease process during IADT.  See, e.g., Brooks v. Brown, 5 
Vet. App. 484, 487 (1993).

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The appellant's service medical records are devoid of any 
complaints or findings of a lung disorder, to include COPD.  
At the time of a July 1961 physical examination, normal 
findings were reported for his lungs and chest.  On his July 
1961 report of medical history, the appellant checked the yes 
box indicating that he had or had had shortness of breath.  
In the summary section of the report, it was noted that the 
veteran became short of breath with exertion since a throat 
infection.  

Treatment records obtained in conjunction with the 
appellant's claim reveal that he was found to have COPD in 
1995 and thereafter.  The appellant's private physician, R. 
L., D.O., indicated that the appellant's COPD contributed to 
his unemployability.  

At the time of his April 2005 hearing, the appellant reported 
that he had no lung problems prior to entering service.  The 
appellant stated that he never received any treatment for 
shortness of breath while in service.  He noted receiving 
treatment for shortness of breath after he separated from 
service.  He testified that it had become progressively worse 
over time.  The appellant stated that he currently received 
treatment at the Indian Health Care Resource Center.  He 
reported that several doctors at that facility had diagnosed 
him as having COPD.  The appellant noted that when training 
to be a fireman during service he breathed some chemicals.  
He also reported breathing in smoke while training.  The 
appellant also noted exposure to tear gas.  He stated that he 
was in training to be a fireman for about a week.  The 
appellant noted receiving treatment for pulmonary problems 
within three months after his separation from service.  He 
reported smoking from about 1965 to 1973.  The appellant 
stated that he was diagnosed with COPD in 1995.  He noted 
that a physician had indicated to him that it was the 
chemicals that he had breathed in which caused him to develop 
COPD.  He stated that he had been told this by Dr. L.  

In March 2006, the Board remanded this matter for further 
development, specifically informing the appellant that he 
could submit a written opinion from his doctor that his 
current COPD was a result of his service and noting that the 
appellant's recitation of such medical opinion was not 
cognizable evidence, since he, as a layman, was not competent 
to offer such a medical opinion.  

The Board observes that treatment records and letters 
received from the appellant's private physicians, including 
Dr. L., and from C. D., PA-C, a physician's assistant, make 
no reference to the appellant's COPD being related to his 
period of service.  

Social Security Administration records obtained in 
conjunction with the appellant's claim reveal that he was 
found to be disabled primarily due to coronary artery disease 
and, secondarily, from emphysema, from November 1994.  

Here, the appellant's service medical records are devoid of 
any complaints or findings of a lung disorder, to include 
COPD.  

While the appellant has been currently diagnosed with COPD, 
nearly 30 years after service, the diagnosis was not made 
during a period of ACDUTA.  Moreover, there has been no 
competent medical evidence received demonstrating any medical 
nexus between the appellant's currently diagnosed COPD and 
his period of ACDUTRA.  While the appellant has testified 
that he was told by Dr. L. that his COPD was related to 
chemical exposure in service, the available probative medical 
records and letters do not contain such a medical statement 
or opinion.

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the appellant does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed COPD.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed COPD.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for COPD.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102 (2006).  However, when the evidence 
for and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
COPD is not warranted.


ORDER

Service connection for COPD is denied.


REMAND

In March 2006, the Board remanded the appellant's claim for 
service connection for an acquired psychiatric disorder to 
the RO/AMC for development.  It was requested that the 
appellant be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder found to 
be present.  The appellant's medical records, particularly 
his service medical records, were to be reviewed by the 
examiner prior to examination.  The examiner was requested to 
provide an opinion concerning the etiology of any diagnosed 
psychiatric disorder found to be present, to include whether 
it was at least as likely as not (i.e., at least a 50-50 
degree of probability) that any such disorder noted was 
caused by military service, including the findings noted in 
July 1961 (constitutional psychopath, infantile, unstable), 
or whether such an etiology or relationship was unlikely 
(i.e., less than a 50-50 probability).  Unfortunately, the 
recent VA examiner did not fully comply with the Board's 
remand directive, thus necessitating another remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board commits 
error as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

The March 2006 VA examiner diagnosed the appellant with mood 
disorder secondary to general medical conditions, but failed 
to render a clear opinion as to whether the diagnosed mood 
disorder was caused or aggravated by the appellant's military 
service.  Such an omission requires further Board remand.  
Id.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the court.  See 
Stegall v. West, supra.

As such, due process further demands that this case be 
REMANDED to the RO/AMC for the following action:

1.	The RO/AMC should request that the VA 
examiner who examined the appellant in 
March 2006 review the claims files, 
including his examination report, and 
render an opinion as to whether it was 
at least as likely as not (i.e., at 
least a 50-50 degree of probability) 
that the appellant's Axis I diagnosis 
of mood disorder secondary to general 
medical conditions was caused by 
military service or whether such an 
etiology or relationship was unlikely 
(i.e., less than a 50-50 probability).  
(If, and only if, that examiner is no 
longer available, should the appellant 
be scheduled for a new VA psychiatric 
examination to determine the etiology 
of any psychiatric disorder found to be 
present.  The appellant's medical 
records, particularly his service 
medical records, should be reviewed by 
the examiner prior to examination.  A 
complete history of the claimed 
disorder should be obtained from the 
appellant.  All indicated tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion 
concerning the etiology of any 
diagnosed psychiatric disorder found to 
be present, to include whether it is at 
least as likely as not (i.e., at least 
a 50-50 degree of probability) that any 
such disorder noted was caused by 
military service, including the 
findings noted in July 1961 
(constitutional psychopath, infantile, 
unstable), or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).  A rationale 
should be provided for all opinions 
expressed.  The appellant's claims 
files should be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should indicate whether the examiner 
reviewed the veteran's medical records. 
NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)

2.	Then, the RO/AMC should readjudicate 
the appellant's claim for service 
connection for an acquired psychiatric 
disorder.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


